COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  VICENTE CUELLAR,                               §              No. 08-18-00133-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               171st District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §               (TC# 20160D04843)

                                             §
                                           ORDER

       Pending before the Court are motions to withdraw filed by Appellant’s appointed counsel,

Francisco F. Macias, and the El Paso County Public Defender, Jaime E. Gandara. The motions to

withdraw are GRANTED. The trial court is ordered to appoint new counsel to represent Appellant

on appeal. The trial court shall forward its order of appointment to the District Clerk of El Paso

County, Texas, on or before November 27, 2018. The District Clerk shall prepare and forward a

supplemental clerk’s record containing the appointment and forward the same to this Court on or

before December 7, 2018.


       IT IS SO ORDERED this 7th day of November, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.